PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/456,177
Filing Date: 28 Jun 2019
Appellant(s): DOKTER et al.



__________________
Mark R. Buscher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2020

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


Claims 16-18 and 20-25 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beusker et al. (“Beusker” WO2011/133039, submitted in IDS filed on 06/28/2019) in view of:
Alley et al. (“Alley”, US2009/0010945, submitted in IDS filed on 06/28/2019); and 
Hussain et al. (“Hussain”, J. Clinical Oncology, 2007, 25, 2218-2224, submitted in IDS filed on 06/28/2019).

(2) Response to Argument
The references suggest that the recited ADC’s can treat bladder cancer.
As admitted by Applicant Beusker teaches the ADC of formula (I), but does not teach methods of specifically treating bladder cancer:

    PNG
    media_image2.png
    307
    646
    media_image2.png
    Greyscale

See Appellant’s Brief at page 6.
Appellants argue that none of the secondary references remedy Beusker. Namely, Appellants argue that Hussain fails to treat bladder cancer:

    PNG
    media_image3.png
    397
    651
    media_image3.png
    Greyscale

See Appellants Brief at page 9.
However, a finding that Hussain’s Trastuzumab treatment of bladder cancer was subsequently recognized by those skilled in the art, see Siva, The Lancet Oncology, 8(7) 2007, 576, 2007:

    PNG
    media_image4.png
    582
    787
    media_image4.png
    Greyscale


This provides the required suggestion that Trastuzumab is effective in treating bladder cancer, and moreover, trastuzumab ADC’s, such as those recited by Beusker can be used to treat bladder cancer.
The references provide the required expectation of success.
Applicant also argues that the combination of references fails to provide a reasonable expectation that the recited ADC’s can successfully treat bladder cancer (“The Examiner offers no explanation for why a skilled worker could have reasonably predicted that the anti-HER2 ADC of formula (I) would be effective in treating HER2 positive bladder cancer when the anti-HER2 antibody trastuzumab did not work. Accordingly, the Examiner’s rejection also fails to establish a reasonable expectation of success and is an improper rejection under § 103.”)

Here, Appellant demands that the expectation of success be absolute.  However, only a reasonable expectation of success is needed, MPEP 2143.02 (“Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  Here, it was shown that patients with bladder cancer responded favorably when Trastuzumab was administered in conjunction with standard chemotherapy.  In this regard, the reasonable expectation of success has been met. 
The results alleged by Appellant does not overcome the prima facie case.
It is not unexpected that a HER2-positive cancer can be treated with an anti-HER2 ADC.  In this regard, Appellant results are not probative of an unexpected results since the recited anti-HER2 ADC’s are not tested side-by-side with other anti-HER2 ADC’s.  Accordingly, the alleged showing indicated by Applicant does not overcome the prima facie case of obviousness.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642        

                                                                                                                                                                                                /JEFFREY SIEW/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.